Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
The claim limitations includes a functional equivalent for the word “means” or “step”  and are, nonetheless, not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 'training logic to' and 'prediction logic to' in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9. 	Claims 19-25 are rejected under 35 U.S.C. 101 as being directed to signal per se.  Although the specifications mentions ‘non-transitory’ computer readable storage device on paragraph [0102] of U.S. PG Pub. No. 2019/0080257, claim 19 only recite computer readable storage device, and does not exclude signals per se. Additionally, paragraph [0021] of published specification 
Dependent claims 20-25 are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3, 7, 10, 12, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beedu (U.S. 2020/0034718 A1), (hereinafter, “Beedu”) in view of YUN (U.S. 2015/0269068 A1), (hereinafter, “YUN”)
11.	As per claim 1, Beedu teaches a device, comprising: a storage device (paragraph [0032] of Beedu, “data storage in a distributed storage 110” discloses a storage device); and training logic to:
receive sample data, the sample data including (paragraph [0065] of Beedu, “the dynamic snapshot plan generation technique 5A00 can be executed by an instance of the snapshot planning engine 1621 described in FIG . 3. As shown, the dynamic snapshot plan generation technique 5A00 can commence with capturing storage IO activity (operation 502). For example, certain attributes describing a set of historical storage IO activity 1223 might be collected” disclose a snapshot planning engine that captures attributes describing historical activity. It is further depicted on Figure 3 on Beedu by the snapshot planning engine 162 receiving measurement data 322 which contains historical storage IO activity):
and a plurality of sample file operation features (paragraph [0048] of Beedu, “the storage IO attributes 308 might describe, for certain periods of time, the amount of snapshot data written to the distributed storage 110, the amount of snapshot block map metadata written, the amount of egress traffic, and/or other metrics” discloses storage attributes which are associated with snapshot data. Paragraph [0049] of Beedu, “snapshot planning engine 1621 can use the storage IO attributes 308 and/or other information to form one or more instances of the predictive model 164. The predictive model 164, can be formed using various machine learning techniques. For example, a portion of a set of the storage 10 attributes 308 can be used to train one or more instances of a learning model” discloses using attributes to train the predictive model and manage storage as disclosed on paragraph [0032] of Beedu, “block maps 118, that can be used by the IO controller 102, to facilitate data storage in a distributed storage 110”); train a prediction model based on a first subset of the sample file operation features (paragraph [0049] of Beedu, “snapshot planning engine 1621 can use the storage IO attributes 308 and/ or other information to form one or more instances of the predictive model 164. The predictive model 164, can be formed using various machine learning techniques. For example, a portion of a set of the storage 10 attributes 308 can be used to train one or more instances of a learning model” discloses using storage attributes to train a model); validate the prediction model based on a second subset of the sample file operation features (paragraph [0049] of Beedu, “a portion of a set of the storage 10 attributes 308 can be used to train one or more instances of a learning model. A different portion of the set of the storage IO attributes 308 can then be used to validate the learning models” discloses training and validating the model); and send the prediction model to runtime prediction logic (paragraph [0050] of Beedu, “learning models…that can be stored in a modeling data store (e.g., modeling data 324) for access by subsystem 300” discloses of a subsystem that has access to the learning model. It should be noted subsystems are also capable of making predictions as disclosed in paragraph [0047] of Beedu, “subsystem 300 presents…techniques for dynamic data snapshot management using predictive modeling”); 
wherein the runtime prediction logic is to: receive the prediction model from the training logic (paragraph [0050] of Beedu, “learning models…that can be stored in a modeling data store (e.g., modeling data 324) for access by subsystem 300” discloses of a subsystem that has access to the learning model); a duration (paragraph [0028] “snapshot plan 124 might comprise a set of fixed snapshot intervals 132 over a certain period of time (e.g., specified duration of the plan)” discloses a duration plan for snapshots); estimate, via the prediction model, a first changelog size based at least on the duration (paragraph [0028] “snapshot plan 124 might comprise a set of fixed snapshot intervals 132 over a certain period of time (e.g., specified duration of the plan)” discloses a duration plan for snapshots); and reserve an area of the storage device, the reserved area having a size corresponding to the estimated first changelog size (paragraph [0024] of Beedu, “storage activities that can be represented by various metrics” discloses of storage activities being represented by metrics where snapshot activities are included in these metrics as disclosed on paragraph [0033] of Beedu, “Other metrics (e.g.,…snapshot activity)”. Additionally, on paragraph [0049] of Beedu, “historical storage IO activity 1222 stored in a measurement data store ( e.g., measurement data 322)” discloses of a historical storage activity which should also include snapshot activity, since storage activities include snapshot activities, being stored in a data store. On paragraph [0052] of Beedu, “storage allocation monitoring system might electronically deliver periodic measurement updates to the snapshot planning engine to facilitate the herein disclosed techniques” indicates an allocated storage where snapshot measurements are gathered from).
Beedu does not specifically teach a user type.
	However, YUN teaches a user type (paragraph [0150] of YUN, “the memory pattern estimator 105 may estimate a memory use pattern, based on the amount of memory use information of the device…the memory use pattern may denote information about a certain type of using a memory, include all information about a memory use type based on a time, a location, a user, and a mode, and include information about a memory use type based on an application” discloses a memory use pattern based on a user type where memory space is allocated based on the memory use pattern as disclosed on paragraph [0157] of YUN, “the memory controller 107 may secure a memory space, based on the memory use pattern estimated by the memory pattern estimator 105”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beedu’s snapshot planning engine for training the predictive model and incorporated YUN’s memory pattern estimator based on user type to result in the snapshot planning engine capable of training a predictive 
12.	As per claim 3, the combination of Beedu and YUN teaches the device of claim 1, further comprising a processor to execute at least an operating system (OS), wherein, during execution of the OS (paragraph [0087] of Beedu, “at least one processor and at least one memory, the memory serving to store program instructions corresponding to the operations of the system” discloses of a processor for OS operations), 
the runtime prediction logic is further to: determine at least one change made to data stored on the storage device (paragraph [0047] of Beedu, “the subsystem 300 comprises the IO controller 102, that services the VM IO operations 106, from the user VMs 104 , to perform various computing and/or storage” discloses that subsystem contain controller that allows it perform storage operations. It’s further shown that storage attributes describe changes to the snapshots in the distributed storage as disclosed in paragraph [0048] of Beedu, “the storage attributes 308 might describe, for certain periods of time, the amount of snapshot data written to the distributed storage 100”); and store data corresponding to the at least one change in a changelog in the reserved area of the storage device (paragraph [0047] of Beedu, “the subsystem 300 comprises the IO controller…to perform various computing and/or storage operations” discloses that the subsystem comprises of IO controllers which are capable of storage operations. It is further shown that these IO controllers can issue storage  instances pertaining to snapshots as disclosed on paragraph [0023] of Beedu, “the IO controller 102 can issue instances of storage IO operations…such as pertaining to snapshots”).
13.	As per claim 7, the combination of Beedu and YUN teaches the device of claim 1, wherein the reserved area is to enable checkpointing of the system (paragraph [0024] of Beedu, “storage activities that can be represented by various metrics” discloses of storage activities being represented by metrics where snapshot activities are included in these metrics as disclosed on paragraph [0033] of Beedu, “Other metrics (e.g.,…snapshot activity)”. Additionally, on paragraph [0049] of Beedu, “historical storage IO activity 1222 stored in a measurement data store ( e.g., measurement data 322)” discloses of a historical storage activity which should also include snapshot activity, since storage activities include snapshot activities, being stored in a data store. On paragraph [0052] of Beedu, “storage allocation monitoring system might electronically deliver periodic measurement updates to the snapshot planning engine to facilitate the herein disclosed techniques” indicates an allocated storage where snapshot measurements are gathered from. It should be noted that snapshots serve as copies to facilitate data backup as disclosed on paragraph [0027] of Beedu, “snapshots can serve as virtual and/or physical copies of certain sets of data to facilitate compliance with various data management policies, such as pertaining to data restore, data retention, disaster recovery (DR), data backup, site replication, and/or other aspects of data management”).
14.	Claim 10 is a method claim in correspondence with claim 1. Therefore, claim 10 is rejected for the same reasons as claim 1.
Claim 12 is a method claim in correspondence with claim 3. Therefore, claim 12 is rejected for the same reasons as claim 3.
16.	Claim 16 is a method claim in correspondence with claim 7. Therefore, claim 16 is rejected for the same reasons as claim 7.
17.	Claim 19 is a computer readable storage device claim in correspondence with claim 1 with the additional element of having stored thereon instructions that when executed by one or more processors (Figure 6A of Beedu, Element 6A10 discloses a computer processor to execute a set of program code instructions) 
18.	Claim 21 is a computer readable storage device claim in correspondence with claim 3.
19.	Claims 2, 4, 5, 6, 11, 13, 14, 15, 20, 22, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Beedu in view of YUN as shown above, further in view of Bigus (U.S. 5704012 A), (hereinafter, “Bigus”)
20.	As per claim 2, the combination of Beedu and YUN teaches the device of claim 1, wherein the training logic to train a prediction model based on a first subset of the sample file operation features (paragraph [0049] of Beedu, “snapshot planning engine 1621 can use the storage IO attributes 308 and/or other information to form one or more instances of the predictive model 164. The predictive model 164, can be formed using various machine learning techniques. For example, a portion of a set of the storage 10 attributes 308 can be used to train one or more instances of a learning model” discloses using the attributes to train the predictive model) and validate the prediction model based on a second subset of the (paragraph [0049] of Beedu, “a portion of a set of the storage 10 attributes 308 can be used to train one or more instances of a learning model. A different portion of the set of the storage IO attributes 308 can then be used to validate the learning models” discloses training and validating the predictive model) 
The combination of Beedu and YUN does not specifically teach the device wherein it comprises training logic to:
determine parameters of a prediction model to minimize an error of the prediction model based on a first subset of the plurality of sample file operation features;
determine a validation error of the prediction model based on the determined parameters and a second subset of the plurality of sample file operation features; 
revise the determined parameters of the prediction model based at least on the validation error; 
and train and validate the prediction model until the validation error is below a threshold.
However, Bigus teaches a device to determine parameters of a prediction model to minimize an error of the prediction model based on a first subset of the plurality of sample file operation features (Col. 5, lines: 21-24 of Bigus, “the neural network system model, which provides error derivative information which can then be used to train the controller neural network. This process iterates until the error E2 goes to zero” discloses training by minimizing an error until the error is close to zero); determine a validation error of the prediction model (Col. 8, lines: 14-15 of Bigus, “Decision block 515 tests whether the neural network system model performance is acceptable” discloses judging the performance of the model where, based on performance, error data is generated as disclosed on Col. 3, lines: 24-27 of Bigus, “Using the neural network computer system model, training data for the controller neural network is generated by inputting a set of actual configurations and workloads and receiving a corresponding set of error data”. Additionally, Col. 5, lines: 12-15 of Bigus, “System model 205 is a neural network which is trained using the error E1. E1 is the error between the actual system performance Y and the predicted performance Y' made by the neural network model” discloses training the model based on the error); revise the determined parameters of the prediction model based at least on the validation error (Col. 7, lines: 63-68 of Bigus, “The difference between the desired and actual output values is used by a learning algorithm to adjust the connection weights. In the preferred embodiment, the back ward error propagation algorithm (Rumelhart, Williams, and Zipser, 1986) is used to adjust the values of the connection weights” discloses weight parameters that are adjusted based on the error); and train and validate the prediction model until the validation error is below a threshold (Col. 8, lines: 14-18 of Bigus, “Decision block 515 tests whether the neural network system model performance is acceptable. If the errors are within the acceptable range (for example, less than 10% average prediction error), then the training process is stopped” discloses training the model until the error is below a certain percentage).
	Therefore, it would have be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to have modified Beedu’s predictive model by incorporating 
21.	As per claim 4, the combination of Beedu and YUN teaches the device of claim 3, wherein the runtime prediction logic is further to:
receive file operation features from the OS corresponding to file operations performed during execution of the OS (paragraph [0047] of Beedu, “the subsystem 300 comprises the IO controller…to perform various computing and/or storage operations” discloses of subsystem comprises of IO controllers which are capable of storage operations and that the IO controller can receive attributes as disclosed on paragraph [0048] of Beedu, “the IO controller…comprise an instance of the snapshot planning engine 1621 to receive various instances of storage IO attributes); estimate, via the prediction model, a second changelog size based at least on the received file operation features (paragraph [0033] of Beedu, “a predictive model 164 , to predict certain storage IO characteristics based on attributes describing the historical storage 10 activity” discloses a predictive model to predict storage characteristics. Paragraph [0033] of Beedu, “One instance of such predicted storage IO characteristics might be predicted storage IO characteristic 126, showing a predicted amount of changed data (e.g., predicted A) varying over time…Other metrics (e.g.,…storage usage…) and/or other parameters can comprise the predicted storage IO characteristics determined by the predictive model” discloses that storage usage is inclusive of storage characteristics. Paragraph [0023] of Beedu, “Data associated with each of the user VMs 104,…can be stored in a distributed storage” discloses that snapshot data are stored in storage thus, its storage usage would be reflected in the storage characteristics. Since the predictive model predicts storage characteristics such as storage usage, it should predict the storage usage of snapshots); the estimated first changelog size and the estimated second changelog size (In Figure 5A of Beedu, an arrow is shown going from 514 to 502 indicating a loop sequence in which the predictive model makes another prediction which will result in prediction concerning snapshot data and its storage usage. This will result in multiple metrics concerning snapshot and its storage usage).
	The combination, thus far, fails to teach the device determine a runtime error of the prediction model based on a comparison. 
	Bigus, however, teaches the device determine a runtime error of the prediction model based on a comparison (Col. 5, lines: 13-15 of Bigus, “error between the actual system performance Y and the predicted performance Y' made by the neural network model” discloses an error for a model where the error is based analyzing actual performance with predicted performance)
	Therefore, it would have be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to have modified Beedu’s subsystem by incorporated Bigus’s error determination to result in subsystem capable of determining error. One of ordinary skill in the art would be motivated to do so to use the error and implement an algorithm to train the model on a computer.
As per claim 5, the combination of Beedu and YUN teaches the device of claim 4, wherein, responsive to a determination that the runtime error of the prediction model is above a threshold, the runtime prediction logic is further to:
revise the parameters of the prediction model based at least on the received file operation features (paragraph [0037] of Beedu, “As additional sets of attributes describing storage IO activity are electronically collected… various updated instances of the dynamic snapshot plan 128, can be automatically generated, facilitating a real time snapshot plan optimization” discloses getting updated instances of the snapshot through attributes of storage activity. It's also depicted on Fig. 1B that the snapshot plan optimization is implemented by the snapshot planning engine resulting in the updated predictions of storage characteristics. It should be noted that the snapshot planning engine can use the predictive model for predictions as discloses on paragraph [0033] of Beedu, “the snapshot planning engine…can use a predictive model…to predict certain storage IO characteristics” thus, updates to the snapshot planning engine also results to updated predictions); and estimate, via the prediction model, a third changelog size based on the revised parameters and the received file operation features (paragraph [0033] of Beedu, “a predictive model 164 , to predict certain storage IO characteristics based on attributes describing the historical storage 10 activity” discloses a predictive model to predict storage characteristics. Paragraph [0033] of Beedu, “One instance of such predicted storage IO characteristics might be predicted storage IO characteristic 126, showing a predicted amount of changed data (e.g., predicted A) varying over time…Other metrics (e.g.,…storage usage…) and/or other parameters can comprise the predicted storage IO characteristics determined by the predictive model” discloses that storage usage is inclusive of storage characteristics. Paragraph [0023] of Beedu, “Data associated with each of the user VMs 104,…can be stored in a distributed storage” discloses that snapshot data are stored in storage thus, its storage usage would be reflected in the storage characteristics. Since the predictive model predicts storage characteristics such as storage usage, it should predict the storage usage of snapshots. Paragraph [0037] of Beedu, “As additional sets of attributes describing storage IO activity are electronically collected… various updated instances of the dynamic snapshot plan” discloses updated attributes that result in updated instances that generate new predictions).
	The combination, thus far, fails to teach a runtime error.
	Bigus, however, teaches a runtime error (Col. 5, lines: 13-15 of Bigus, “error between the actual system performance Y and the predicted performance Y' made by the neural network model” discloses an error for a model where the error is based analyzing actual performance with predicted performance)
	Therefore, it would have be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to have modified Beedu’s device by incorporating Bigus’s error for the system model to result in a device capable of determining error for the predictive model and being responsive to the error. One of ordinary skill would be motivated to do so to improve the accuracy of the predictions by using the error to continuously train the device.
23.	As per claim 6, the combination of Beedu and YUN teaches the device of claim 5 and the runtime prediction logic is further to modify the size of the reserved area based on the estimated (paragraph [0047] of Beedu, “the subsystem 300 comprises the IO controller…to perform various computing and/or storage operations” discloses that the subsystem comprises of IO controller which is capable of storage operations. It should be noted that the subsystem the capable of making predictions through the predictive model as disclosed on paragraph [0047] of Beedu, “The subsystem 300 presents…techniques for dynamic data snapshot management using predictive model”. Paragraph [0037] of Beedu, “additional sets of attributes describing storage IO activity are electronically collected…various updated instances of the dynamic snapshot plan 128 can be automatically generated, facilitating a real time snapshot plan optimization” discloses updated instances of the snapshots through IO storage activity. Paragraph [0049] of Beedu, “a portion of a set of storage IO attributes 308 can be used to train one or more instances of the learning model…The process of training and/or validating can be iterated until…learning models behave within a target tolerance” discloses storage IO attributes used to train instances of the model. Since paragraph [0052] of Beedu, “storage allocation monitoring system might electronically deliver periodic measurement updates to the snapshot planning engine” indicates allocated storage for snapshots from which metrics are gathered, updates to the model will result to updated measurements of the monitoring system signifying allocated storage has been modified).
The combination, thus far, fails to teach the device wherein, responsive to the determination that the runtime error of the prediction model is above the threshold.
Bigus, however, teaches the device wherein, responsive to the determination that the runtime error of the prediction model is above the threshold (Col. 8, lines: 14-20 of Bigus, “Decision block 515 tests whether the neural network system model performance is acceptable. If the errors are within the acceptable range (for example, less than 10% average prediction error), then the training process is stopped” discloses that since training is stopped when error is less than a predetermined value, there is an ongoing action when error is greater than or equal to a predetermined value. This is further shown on Col. 8, lines: 18-20 of Bigus, “Otherwise, the neural network is unlocked so the connection weights can be adjusted and the process repeats from block 513” discloses an action performed when the error is not less than predetermined value).
Therefore, it would have be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to have modified Beedu’s subsystem capable of making updates to how much storage to be allocated and incorporated Bigus’s threshold error value to result in the subsystem being responsive to an error threshold. One of ordinary skill in art would be motivated to do so to automate the process of scaling the amount of memory for backup data through a computing mechanism.
24.	Claim 11 is a method claim in correspondence with claim 2. Therefore, claim 11 is rejected for the same reasons as claim 2.
25.	Claim 13 is a method claim in correspondence with claim 4. Therefore, claim 13 is rejected for the same reasons as claim 4.
26.	Claim 14 is a method claim in correspondence with claim 5. Therefore, claim 14 is rejected for the same reasons as claim 5.
Claim 15 is a method claim in correspondence with claim 6. Therefore, claim 15 is rejected for the same reasons as claim 6.
28. 	Claim 20 is a computer readable storage device claim in correspondence with claim 2.
29. 	Claim 22 is a computer readable storage device claim in correspondence with claim 4.
30.	Claim 23 is a computer readable storage device claim in correspondence with claim 5.
31.	Claim 24 is a computer readable storage device claim in correspondence with claim 6.
32.	Claims  8, 9, 17, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Beedu in view of YUN as shown above, further in view of Cohen (U.S. 2018/0068083 A1), (hereinafter, “Cohen”)
33.	As per claim 8, the combination of Beedu and YUN teaches the device of claim 1. 
The combination, thus far, fails to teach the device wherein the prediction model is a linear regression model.
 	Cohen, however, teaches the device wherein the prediction model is a linear regression model (paragraph [0061] of Cohen, “algorithms such as linear regression…can be used as part of a machine learning process” discloses linear regression model for machine learning).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing data of the claimed invention to have modified Beedu’s predictive model to incorporate Cohen’s linear regression model to result in using linear regression for the prediction 
34.	As per claim 9, the combination of Beedu and YUN teaches the device of claim 1, wherein the training logic is to validate the prediction model based at least on the second subset of the file operation features (paragraph [0049] of Beedu, “a portion of a set of the storage IO attributes 308 can be used to train one or more instances of a learning model. A different portion of the set of the storage IO attributes 308 can then be used to validate the learning models” disclose of attributes used to train and validate the predictive model) 
The combination fails to teach using 10-fold cross validation.
Cohen, however, teaches using 10-fold cross validation (paragraph [388] of Cohen, “To avoid overfitting, a 10-fold cross-validation was used” discloses using a 10-fold cross-validation for a model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beedu’s predictive model validation to incorporate Cohen’s 10-fold cross validation to result in using a 10-fold cross validation the prediction model. One of ordinary skill in the art would be motivated to do so to increase the accuracy of the prediction model since predictions are validated numerous times.
35.	Claim 17 is a method claim in correspondence with claim 8. Therefore, claim 17 is rejected for the same reasons as claim 8.
Claim 18 is a method claim in correspondence with claim 9. Therefore, claim 18 is rejected for the same reasons as claim 9.
37.	Claim 25 is a computer-readable storage device claim in correspondence with claim 1 with the additional limitation of a confidence rating of at least 95% (paragraph [0318] of Cohen, “if the classification (by risk score) meet specified criteria (e.g., within a specified…confidence interval) then the process may proceed to block ‘A’” discloses meeting a specific confidence interval for a classification criteria).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta A. Boateng Sr whose telephone number is 571-272-8267. The examiner can normally be reached on Monday-Thursday from 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen, can be reached at telephone number 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ATTABOATENGSR./Examiner, Art Unit 2121

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121